Citation Nr: 0802645	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for right ear hearing loss.  In support of his claim, he 
submitted a July 2005 letter from a private audiologist along 
with a June 2005 audiogram report.  Such letter indicates 
that the veteran has mild bilateral high frequency 
sensorineural hearing loss and that it is "quite likely" 
that the veteran's claimed exposure to loud diesel engines 
and radios in the military was the beginning of his bilateral 
hearing loss.  The audiologist also noted that the type and 
degree of hearing loss exhibited by the veteran is consistent 
with noise-induced hearing loss.

The RO granted service connection for left ear hearing loss 
in September 2005, indicating that it was conceding acoustic 
trauma during service from loud diesel engines and radios.  
See RO Rating Decision dated September 10, 2005.  In denying 
the veteran's claim for right ear hearing loss, the RO stated 
that the veteran's June 2005 private audiogram did not 
demonstrate hearing loss according to VA regulations.  See 38 
C.F.R. § 3.385 (2007) (impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent).  

The Board observes that the June 2005 audiogram report does 
not provide the exact decibel results at each level tested 
for the veteran's right ear.  Pertinent to this appeal, the 
Board is precluded from applying these results to the 
criteria set forth at 38 C.F.R. § 3.385 in order to determine 
the severity of the veteran's current hearing loss.  Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (which holds that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  Thus, the Board finds that there is no 
evidence of record which indicates hearing loss consistent 
with VA regulations.  However, in light of the fact that 
there is evidence, namely, the July 2005 letter from the 
private audiologist, that the veteran suffers from some right 
ear hearing loss as a result of military noise exposure, the 
Board finds that a remand is necessary to determine whether 
the veteran meets the criteria for right ear hearing loss 
under 38 C.F.R. § 3.385.  In this regard, an examination is 
necessary to ascertain the current level of his hearing 
acuity; additionally, the examiner should review and 
interpret the June 2005 audiogram.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any right ear 
hearing loss.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any right ear hearing loss, 
providing the exact decibel results at 
500, 1000, 2000, 3000, and 4000 Hertz.  
The examiner should also review the June 
2005 private audiogram of record, and 
interpret the chart provided in the 
report, providing the exact decibel 
results at 500, 1000, 2000, 3000, and 4000 
Hertz.  Following completion of the above, 
the examiner should then provide an 
opinion as to whether any current right 
ear hearing loss is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's active service, including 
exposure to diesel engines and radios.  It 
is noted that acoustic trauma has already 
been conceded by VA.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
veteran currently has right ear hearing 
loss that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	(CONTINUED ON NEXT PAGE)



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



